DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: Regarding base claim 1, the prior art fails to disclose, in combination with other limitations of the claim, a surgical device for clipping tissue comprising a motor controller connect to the current meter configured to adjust speed of the firing stroke when the current draw of the motor reach a threshold value.  Regarding base claim 8, the prior art fails to disclose, in combination with other limitations of the claim, a surgical device for clipping tissue comprising a current meter configured to measure current draw of the motor, when a clip is jammed, the current meter configured to detect the jammed clip and the crimping drive move the jaws to fully open position.  Regarding base claim 16, the prior art fails to disclose, in combination with other limitations of the claim, a surgical device for clipping tissue comprising a motor controller in communication with the sensor and the motor to move the feeder member and the closure tube through the retraction stroke when the sensor detects a current draw that exceeds a threshold value.
The closest prior art US 2014/0005694 to Shelton, IV et al. discloses replaceable
clip cartridge for clip applier having an end effector comprises jaws at a distal end of a
shaft with a clip magazine having plurality of clips and an advance system for advancing
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG SON DANG whose telephone number is (571)270-5809.  The examiner can normally be reached on Mon-Fri 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHONG SON H DANG/Primary Examiner, Art Unit 3771